THIS DOCUMENT IS PARTIALLY REDACTED PURSUANT TO CONFIDENTIAL TREATMENT REQUEST
LETTER DATED OCTOBER [26], 2015 FROM SHERMAN & HOWARD, L.L.C., IN CONNECTION
WITH A FORM 8-K SUBMISSION BY UQM TECHNOLOGIES, INC.
REDACTED PORTIONS ARE BOLDED AND BRACKETED AS [***]

 

UQM/ITL Supply Agreement

 

 

 

 

 

SUPPLY AGREEMENT

 

 

This Supply Agreement (this “Agreement”) is dated as of  October 20, 2015 (the
“Effective Date”),  between ITL Efficiency Energy Tech,, CO. Ltd., a China
company, having its principal place of business at Building 13A Duzu Enterprise,
2nd Street; Liangshuihe, BDA, Beijing 100176 (“ITL”), and UQM Technologies,
Inc., a Colorado corporation with a principal place of business at 4120
Specialty Place, Longmont CO 80504 (“UQM”).  UQM and ITL are each referred to
herein by name or, individually, as a “Party” or, collectively, as “Parties.”
 This Agreement will become effective only upon the occurrence of the actions
and upon the date specified in Section 7.1 below.

Recitals

WHEREAS, UQM is engaged in the business of manufacturing and selling electric
motors, controllers, and inverters and wishes to sell Products to ITL (the “UQM
Business”);

WHEREAS, ITL is engaged in the business of manufacturing electric vehicles and
wishes to purchase Products from the UQM (the “ITL Business”); 

WHEREAS, this Agreement is also intended to supersede and replace any terms and
conditions of purchase orders between the Parties other than the purchase orders
delivered pursuant to the terms of this Agreement; and

WHEREAS, concurrently with the execution of this Agreement, ITL has issued to
UQM a non-cancellable Release Authorization (the “Initial Release
Authorization”) with a guaranteed order quantity of [***] units of the UQM HD250
or equivalent Product and [***] units of the UQM PP135 or equivalent product (as
described in Exhibit  A). 

Agreement

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
Parties agree as follows:

ARTICLE 1
DEFINITIONS





 

 

 

 

 

 

--------------------------------------------------------------------------------

 

PARTIALLY REDACTED PURSUANT TO CONFIDENTIAL TREATMENT REQUEST

The following terms shall have the following respective meanings for purposes of
this Agreement:

1.1 “Affiliate” shall mean any entity that controls, is controlled by or is
under common control with another person.  For purposes of this definition,
“control” shall mean ownership of at least 50% of the voting securities of an
entity.

1.2 “Defective” when used with respect to Products shall mean any Products that
fail to comply with the Specifications.

1.3 “Intellectual Property Rights” means all trade secrets, patents and patent
applications, trademarks (whether registered or unregistered and including any
goodwill acquired in such trade marks), service marks, trade names, business
names, internet domain names, e-mail address names, copyrights (including rights
in computer software), moral rights, database rights, design rights, rights in
know-how, rights in confidential information, rights in inventions (whether
patentable or not) and all other intellectual property and proprietary rights
(whether registered or unregistered, and any application for the foregoing), and
all other equivalent or similar rights which may subsist anywhere in the world.

1.4 “Lead Time” shall mean, with respect to each Product, the time needed by UQM
to deliver the respective Product after receiving a Release Order from ITL.  The
Parties shall agree in writing to an appropriate Lead Time for the specific
Product.  

1.5  “Products” shall mean the motor, controller, inverter, traction motor
systems and components manufactured by UQM and any other products to be supplied
by UQM to ITL under this Agreement to be delivered hereunder in accordance with
the Specifications, or any other specifications agreed to by the Parties in
writing, including the Products set forth on Exhibit A.

1.6 “Blanket Purchase Order” shall mean orders issued by ITL to purchase Product
from UQM during the term of this Agreement.

1.7  “Personnel” of a Party means any agents, employees, contractors or
subcontractors engaged or appointed by such Party.

1.8 “Release Authorizations” shall mean firm, non-cancellable orders instructing
UQM to release Products under the initial and subsequent Blanket Purchase
Orders on specified dates subject to Lead Times.

1.9 “Specifications” shall mean the specifications described in Exhibit A, as
may be supplemented or otherwise modified by mutual written agreement of the
parties hereto.

ARTICLE 2
GENERAL

2.1 Product.    UQM agrees to supply the Products set forth on the Product
Specifications attached hereto as Exhibit A to ITL and to carry out the other
obligations set forth herein and therein.    



2

 

 

--------------------------------------------------------------------------------

 

PARTIALLY REDACTED PURSUANT TO CONFIDENTIAL TREATMENT REQUEST

2.2 Purchase and Sale.  Each purchase of Products by ITL (“Purchaser”) shall be
subject to the terms and conditions attached hereto as Exhibit B (the “Purchase
Terms and Conditions”). Business terms and conditions conflicting with or
deviating from the Purchase Terms and Conditions of Purchase are only recognized
insofar as the Parties expressly agreed to them in writing.

2.3 Exclusivity.  (a) ITL agrees to exclusively purchase all of its required
electric motor and controller Products from UQM during the term of this
Agreement, provided that UQM can meet all of ITL’s needs.  (b) UQM agrees to
reserve primary capacity exclusively for ITL usage and will ensure that it can
meet the volume requirements of ITL as outlined in the 12 month rolling forecast
during the term of this Agreement.    Intellectual Property Rights.    Each
party will retain all rights it possessed prior to the date of this Agreement in
any of its Intellectual Property Rights, including all ideas, concepts, designs,
know-how, development tools, techniques or any other proprietary material or
information that may be used by such party in connection with its performance
under this Agreement.  All Intellectual Property Rights that are licensed by a
Party from a third party vendor will be and remain the property of such
vendor.  Each Party represents and warrants that if it provides third party
Intellectual Property Rights or information to the other party it will have the
right to do so.

2.4 Priority Rights.  ITL warrants that none of ITL or its Affiliates will (and
ITL and its Affiliates will require their respective representatives not to)
reverse engineer, re-engineer or disclose any data or information relating to
the design, detailed specification or method of manufacture of UQM’s Products.  
 ITL and its Affiliates will use commercially reasonable best efforts to enforce
the foregoing provisions against their representatives and to cooperate with UQM
in any legal action instituted by UQM against any representative that has
reverse engineered, re-engineered or disclosed any data or information relating
to the design, detailed specification or method of manufacture of UQM’s
Products. 

ARTICLE 3
PRODUCT ORDERS

3.1 Blanket Purchase Order and Release Authorizations.  ITL shall issue a
Blanket Purchase Order for the first [***] systems to be shipped in Years 1 and
2 as specified on Exhibit B, including delivery schedules to be specified
through Release Authorizations.  The Release Authorizations will trigger the
commitment from ITL to buy the Products and secure any advance payment. Each
Release Authorization shall include: (a) identification of Products ordered; (b)
quantity to be purchased; (c) price of Products ordered; (d) delivery dates and
location; and (e) shipping instructions.  The Initial Release Authorization with
the guaranteed order quantity of 3,000 units has been delivered concurrently
with the execution of this Agreement.  Following the Initial Release
Authorization for 3,000 units,  as part of ITL’s 12-month planning forecast
pursuant to Section 3.3, ITL will provide a firm commitment for each coming
4-month period supported by firm Release Authorizations. This Agreement contains
the exclusive terms and conditions and applies to all purchases.  Accordingly,
no other terms or conditions set forth in ITL purchase orders, UQM’s
acknowledgements or other means of acceptance or in any future correspondence
between UQM and ITL shall alter or supplement these terms and conditions unless
both Parties have agreed in writing to modify these terms and conditions, and
notice of objection is hereby given to any such terms or conditions.  ITL may 



3

 

 

--------------------------------------------------------------------------------

 

PARTIALLY REDACTED PURSUANT TO CONFIDENTIAL TREATMENT REQUEST

issue a subsequent Blanket Purchase Order for an additional number of systems
beyond the number specified on Exhibit B, with delivery schedule to be specified
through Release Authorizations.  ITL will be committed to the quantity specified
in the subsequent Blanket Purchase Order within the validity period of the
Blanket Purchase Order.

3.2 Acceptance of Orders.  UQM shall accept Blanket Purchase Orders and Release
Authorizations for Product for the delivery dates requested if they comply with
Section 5.1 (Delivery Dates).  UQM shall send an acknowledgment of confirmation
or rejection of each Purchase Order within five (5) days after receipt.  If UQM
fails to send an acknowledgment or rejection within five (5) days, UQM will be
deemed to have accepted the Purchase Order. 

3.3 Forecasts.  ITL agrees to use commercially reasonable efforts to provide to
UQM each quarter during the term of this Agreement a written, non-binding
 twelve (12) month rolling Product purchase forecast (the “Forecast”),
indicating the total quantity of Product expected to be ordered by ITL from UQM
during the following twelve (12) months,  with a firm commitment for each coming
4-month period.  The Forecasts shall be provided by ITL for informational and
capacity planning purposes only and are not binding on ITL (other than with
respect to the 4-month period for which ITL has provided Release Authorizations
pursuant to Section 3.1) and do not create any obligation or commitment to
purchase Products in quantities greater than the volume specified in the Initial
Release Authorization or as otherwise set forth in this Agreement. 

3.4Initial Release Authorization. If UQM is unable to deliver pursuant to
Article 5 of this Agreement any portion of the 3,000 units of conforming Product
covered by the Initial Release Authorization within 60 days of the applicable
delivery date specified in the Initial Release Authorization, except  because of
a Force Majeure Event (as such term is defined in Section 4 of the Purchase
Terms and Conditions), ITL shall not be obligated to purchase those units or the
remaining portion of units to be delivered under the Initial Release
Authorization (collectively, the “Late Units”).  As used in the immediate
preceding sentence, “conforming Product” means Products that conform to the
warranties given by UQM in connection with this Agreement.

ARTICLE 4
PRICING AND PAYMENT

4.1 Price for Product.  The prices for Products sold pursuant to this Agreement
are set out in Exhibit B to this Agreement (the “Prices”).  Prices shall be in
U.S. dollars ($).  Any change in the Prices shall be effective on a date to be
agreed by ITL and UQM and reflected in an amendment to Exhibit B. 

4.2 Payment.  Purchase terms and conditions are standard with [***]% of total
purchase price due immediately upon issuance of the Release Authorization with
the remaining balance due prior to shipment.  With respect to the Initial
Release Authorization, the payments shall be made on a monthly basis, with
[***]% of the total purchase price for the first month’s quantity (the “Order
Payment Portion”) due upon execution of the Initial Release Authorization and
the remaining balance due (the “Shipping Payment Portion”) for that month’s
quantity payable  prior to shipping; subsequent Order Payment Portions and
Shipping Payment Portions under the Initial Release Authorization will be done
in this manner on a



4

 

 

--------------------------------------------------------------------------------

 

PARTIALLY REDACTED PURSUANT TO CONFIDENTIAL TREATMENT REQUEST

rolling basis each month.  For Initial Release Authorization,  an irrevocable
letter of credit may be utilized to pay for the full sales value of those
systems.  Credit terms can be negotiated by both Parties at a future date.  UQM
shall submit the invoices to the address indicated by ITL.  Invoices must be
sent within five (5) business days of shipment.  No provision in any invoice
shall constitute part of the Agreement between the Parties.

ARTICLE 5
DELIVERY

5.1 Delivery Dates.  The delivery dates shall be those specified in an accepted
Blanket Purchase Order or Release Authorization.  

5.2 Shipping Terms.  UQM shall deliver Products FOB UQM Facility.  Title and
risk of loss passes to ITL upon shipment from UQM’s manufacturing facility. 

ARTICLE 6
WARRANTY

6.1 Product Warranty.   UQM warrants that the Products (a) will be new and
unused, (b) will perform in accordance with the applicable Specifications
(including related documentation provided by UQM and will achieve any function
described therein), (c) will comply with all power, torque and key electrical
and mechanical specifications listed in Exhibit A, (d) will be of merchantable
quality, and (e) will be free from material defects in materials, workmanship,
design and assembly.

6.2 Warranty Life.  Products manufactured by UQM are warranted to be free from
material defects in workmanship and material for a period of five (5)  years
from date of shipment.  An application duty cycle review and sign-off will be
required for warranty purposes.    

6.3 Title Warranty.  UQM warrants that title to all Products delivered under
this Agreement shall be free and clear of all liens, mortgages, encumbrances,
security interests or other claims or rights. 

6.4 Changes in Product.  UQM will notify ITL of any significant proposed changes
to the Product at least thirty (30) days prior to any proposed substitution
under this Agreement.  UQM shall receive ITL’s consent to any such substitution,
which consent shall not be unreasonably withheld, and Exhibit A to this
Agreement shall be amended to reflect the specifications of the modified
Product. 

6.5 Validation Testing.  The Product is “off-the-shelf” which assumes all
validation testing is acceptable and complete.  Additional testing or
requirements must be negotiated and mutually agreed upon.



5

 

 

--------------------------------------------------------------------------------

 

PARTIALLY REDACTED PURSUANT TO CONFIDENTIAL TREATMENT REQUEST

ARTICLE 7
TERM AND TERMINATION

7.1 Term.  This Agreement shall be effective on the Effective Date and continue
for an initial period of ten (10) years after the Effective Date, unless earlier
terminated under this Article 7.

7.2 Termination.  Either Party may terminate this Agreement upon written notice
to the other (i) upon any material breach hereof by the other Party, if the
breaching Party has not cured such breach for a period of thirty (30) days after
receipt of written notice from the non-breaching Party, provided that if such
breach may not reasonably be cured within such thirty (30) day period, then the
breach must be cured as soon as may be reasonably possible by the breaching
party using diligent efforts but in no event more than sixty (60) days after
receipt of written notice from the non-breaching Party; (ii) either Party ceases
to do business as a going concern, or otherwise terminates its business
operations; (iii) either Party makes an assignment for the benefit of its
creditors;  (iv) proceedings (whether voluntary or involuntary) are commenced
against either Party under any bankruptcy, insolvency or debtor’s relief law and
such proceedings are not terminated or set aside within sixty (60) days from the
date of commencement thereof; or (v) if the other Party repeatedly violates a
material law and/or violates repeatedly an applicable law despite being given
respective advice, and fails to evidence that the violation of the law has been
cured as far as possible and that appropriate precautions have been taken to
avoid violations of the applicable law in future. 

7.3 Termination Payment.  If this Agreement is terminated by ITL, other than as
a result of a material breach on the part of UQM, ITL shall pay UQM an amount
equal to the sum of (a) the purchase price for [***] units (less any units
previously purchased under the Initial Release Authorization and less any Late
Units) at the pricing specified above, and (b) for the cost of all inventory
(including raw material, WIP and finished goods) then on hand and dedicated to
supply ITL under this Agreement pursuant to outstanding purchase orders or
Release Authorizations, provided that such inventory, raw materials, WIP and
finished goods cannot be used by UQM to satisfy other UQM customer obligations
(excluding the Initial Release Authorization for [***] units).  
 Notwithstanding the final clause of the immediate preceding sentence, if
despite its reasonable commercial efforts to do so, UQM is unable to re-deploy
or otherwise use for other customers any inventory, raw materials, WIP and
finished goods within six (6) months of the Agreement’s effective date of
termination, then ITL shall be responsible to UQM for the cost of such items
pursuant to clause (b) of this Section 7.4.

7.4 Survival.  The obligations in the following sections will survive any
expiration or termination of this Agreement:  Articles 1 (Definitions), 6
(Warranty), 7 (Term and Termination), 8 (Indemnification), 9 (Confidential
Information) and 10 (General Provisions).

ARTICLE 8
INDEMNIFICATION

8.1 Mutual Indemnification.  Subject to the terms and conditions of this
Agreement, each Party (as “Indemnifying Party”) shall indemnify, defend and hold
harmless the other Party and its officers, directors, employees, agents,
affiliates, successors and permitted assigns



6

 

 

--------------------------------------------------------------------------------

 

PARTIALLY REDACTED PURSUANT TO CONFIDENTIAL TREATMENT REQUEST

(collectively, “Indemnified Party”) against any and all losses, damages,
liabilities, deficiencies, claims, actions, judgments, settlements, interest,
awards, penalties, fines, costs, or expenses of whatever kind, including
reasonable attorneys’ fees, fees and the costs of enforcing any right to
indemnification under this Agreement and the cost of pursuing any insurance
providers, incurred by Indemnified Party (collectively, “Losses”), relating
to/arising out or resulting from any third-party claim or any direct claim
against Indemnified Party (other than a claim by the Indemnifying Party)
alleging:

(a) a breach or non-fulfillment of any representation, warranty or covenant set
forth in this Agreement by Indemnifying Party;

(b) any grossly negligent or willful misconduct of Indemnifying Party or its
Personnel (including any recklessness) in connection with the performance of
this Agreement;

(c) any bodily injury, death of any Person or damage to real or tangible
personal property caused by the negligent acts or omissions or willful
misconduct of Indemnifying Party or its Personnel;

(d) any bodily injury, death or any Person or damage to real or tangible
personal property due to any defects in the Products introduced during the
manufacturing, assembly, production or testing of the Product; or

(e) any Products or the manufacture, use, marketing or sale thereof infringe
upon, misappropriate or violate any patents, copyrights, or trade secret rights
or other Intellectual Property Rights of persons, firms or entities who are not
parties to this Agreement, provided that the Indemnifying Party has been
notified that such potential infringement, misappropriation or other violation
and the Indemnifying Party has not cured within thirty (30) days of such notice
the alleged infringement, misappropriation or violation within.

8.2 Exceptions and Limitations on Indemnification.  Notwithstanding anything to
the contrary in this Agreement, an Indemnifying Party is not obligated to
indemnify or defend (if applicable) an Indemnified Party against any Claim if
such Claim or corresponding losses arise out of or result from, in whole or in
part, the Indemnified Party’s or its Personnel’s:

(a) gross negligence or willful misconduct (including recklessness or willful
misconduct);

(b) bad faith failure to materially comply with any of its obligations set forth
in this Agreement;

(c) use of the Product in any manner not otherwise authorized under this
Agreement or that does not materially conform with any usage specifications
provided by UQM;

(d) any modification or changes made to the Products by or on behalf of any
person other than UQM or without UQM knowledge, if infringement would have been
avoided but for such modification or change. 



7

 

 

--------------------------------------------------------------------------------

 

PARTIALLY REDACTED PURSUANT TO CONFIDENTIAL TREATMENT REQUEST

8.3 Any indemnification provided by Indemnifying Party is contingent on the
prompt notification by Indemnified Party in writing of any such claim and
reasonable cooperation by Indemnified Party in the defense of the
claim.  Indemnifying Party will have sole control of the defense and all related
settlement negotiations.  Indemnifying Party will have the right to be
represented by its own counsel at its own expense.

8.4



Exclusive Remedy.  EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, THIS ARTICLE
8 SETS FORTH THE ENTIRE LIABILITY AND OBLIGATION OF EACH INDEMNIFYING PARTY AND
THE SOLE AND EXCLUSIVE REMEDY FOR EACH INDEMNIFIED PARTY FOR ANY DAMAGES COVERED
BY THIS ARTICLE 8. For the avoidance of doubt, nothing will preclude ITL from
lodging any warranty claim against UQM as pursuant to Article 6.

ARTICLE 9
CONFIDENTIAL INFORMATION

9.1 Definitions.  “Confidential Information” means, with respect to either
Party, any confidential business or technical information, including know-how,
whether or not patentable or copyrightable, that the disclosing Party identifies
either orally or in writing as confidential or proprietary at the time it is
disclosed or delivered to the receiving Party.  Confidential Information does
not include any information that the receiving Party can demonstrate by written
records: (a) was known to the receiving Party prior to its disclosure hereunder
by the disclosing Party; (b) is independently developed by the receiving Party;
(c) is or becomes publicly known through no wrongful act of the receiving Party;
(d) has been rightfully received from a third party whom the receiving Party has
reasonable grounds to believe, after due inquiry, is authorized to make such
disclosure without restriction; or (e) has been approved for public release by
the disclosing Party’s prior written authorization. 

9.2 Confidentiality Obligations.  Each Party may disclose any Confidential
Information as required to be produced or disclosed pursuant to applicable law,
regulation or court order, provided that the receiving Party provides prompt
advance notice thereof to enable the disclosing Party to seek a protective order
or otherwise prevent such disclosure.  Each Party will: (a) not use any
Confidential Information of the other Party except as permitted by this
Agreement; (b) not disclose any such Confidential Information to any person or
entity other than its own employees, consultants and subcontractors who have a
need to know and who have executed in advance of receiving such Confidential
Information a suitable nondisclosure and restricted use agreement that comports
with the applicable provisions of this Agreement; and (c) use all reasonable
efforts to keep such Confidential Information strictly confidential.  Each Party
will use reasonable efforts to enforce such nondisclosure and restricted use
agreements.  Each Party agrees that the terms and conditions shall be treated as
the other Party’s Confidential Information; provided, however, that each Party
may disclose the terms and conditions of this Agreement as required by law or in
confidence to its advisors. 



8

 

 

--------------------------------------------------------------------------------

 

PARTIALLY REDACTED PURSUANT TO CONFIDENTIAL TREATMENT REQUEST

ARTICLE 10
GENERAL PROVISIONS

10.1 Notices.  All notices and requests in connection with this Agreement shall
be given in writing and shall be deemed given as of the day they are received
either by messenger, delivery service, or by e-mail to the addresses set forth
below.

10.2 Amendments and Waivers.  No alteration, amendment, waiver, cancellation or
any other change in any term or condition of this Agreement shall be valid or
binding on either Party unless mutually assented to in writing by both
Parties.  No provision of this Agreement may be waived except by a writing
executed by the Party against whom the waiver is to be effective.  Neither a
Party’s failure to enforce any provision of this Agreement nor ITL’s acceptance
of or payment for Products shall be construed as a waiver of the provision nor
prevent the Party from enforcing any other provision of this Agreement.  The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by law.

10.3 Assignment.  Other than as expressly otherwise provided herein, this
Agreement shall not be assignable or otherwise transferable by any Party without
the prior written consent of the other Party.  Notwithstanding the foregoing,
either Party may freely assign this Agreement to an Affiliate or to a third
party that acquires all or substantially all of the assets of the assigning
Party or that merges with the assigning party and is the surviving party in such
merger; provided, that in the case of such an assignment, the assigning Party
shall give the non-assigning Party reasonable advance notice of the assignment.
The provisions of this Agreement shall be binding upon and inure to the benefit
of the Parties and their respective successors and assigns.  Any assignment or
transfer of this Agreement in violation of this Section 10.3 (Assignment) shall
be null and void.

10.4 Entire Agreement; Severability.  This Agreement and the Stock Purchase
Agreement contain the entire agreement between the Parties with respect to the
subject matter hereof and supersedes all prior written and oral agreements
between the Parties regarding the subject matter of this Agreement, including
any terms and conditions of any Purchase Orders.  If any provision of this
Agreement is found to be illegal or unenforceable, the other provisions shall
remain effective and enforceable to the greatest extent permitted by law.

10.5 Independent Contractors.  The Parties are independent contractors.  Nothing
contained herein or done pursuant to this Agreement shall constitute either
Party the agent of the other Party for any purpose or in any sense whatsoever,
or constitute the Parties as partners or joint venturers.

10.6 Governing Law.  This Agreement shall be construed in accordance with and
governed by the laws of China without reference to conflict of laws principles.

10.7 Arbitration.  Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be determined by arbitration
administered by China International Economic and Trade Arbitration Commission
for arbitration in Beijing that shall be conducted in accordance with the
Commission’s arbitration rules in effect at the time of



9

 

 

--------------------------------------------------------------------------------

 

PARTIALLY REDACTED PURSUANT TO CONFIDENTIAL TREATMENT REQUEST

applying for arbitration. The arbitration language should be Chinese and
English.  The Claimant shall appoint an arbitrator when it commences the
arbitration, and the Respondent shall appoint an arbitrator within 30 days
thereafter.  The two party-appointed arbitrators shall appoint the third
arbitrator within 20 days after appointment of the second arbitrator, and the
third arbitrator shall serve as the chair of the arbitral tribunal.  If, by the
time limits agreed herein, a party fails to appoint an arbitrator or if the two
party-appointed arbitrators are unable to appoint the third arbitrator, that
arbitrator shall be selected as provided in the Rules.  The award of the
arbitrators shall be final and binding, and judgment upon the arbitrators’ award
may be entered in any court of competent jurisdiction.





10

 

 

--------------------------------------------------------------------------------

 

PARTIALLY REDACTED PURSUANT TO CONFIDENTIAL TREATMENT REQUEST



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized officers as of the day and year first above
written.

 

UQM Technologies, Inc.

ITL Efficiency Energy Tech. CO., Ltd

 

 

By: /s/Joseph R. Mitchell

By: /s/Huang Lee

Name: Joseph Mitchell

Name:  Huang Lee

Title:   Chief Operating Officer

Title: Chief Executive Officer

Date: October 20, 2015

Date: October 20, 2015

 

 

Address:UQM Technologies, Inc.

Attention: CEO

4120 Specialty Place

Longmont CO 80504

U.S.A.

Address: ITL Efficient Energy Tech CO., Ltd

Attention: CEO

Building 13A Dazu Enterprise, 2nd 

Street Liangshuihe, BDA, Beijing

100176

 

Fax: 303-682-4901

E-mail:[ __ ]

Fax: 0086 67892095

E-mail: [ __ ]

 

 

 

11

 

 

--------------------------------------------------------------------------------

 

 

PARTIALLY REDACTED PURSUANT TO CONFIDENTIAL TREATMENT REQUEST



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A

 

PRODUCT SPECIFICATIONS

 





A-1

 

--------------------------------------------------------------------------------

 

PARTIALLY REDACTED PURSUANT TO CONFIDENTIAL TREATMENT REQUEST

Picture 2 [uqm-20151020ex1018716fag001.jpg]





2

 

 

--------------------------------------------------------------------------------

 

PARTIALLY REDACTED PURSUANT TO CONFIDENTIAL TREATMENT REQUEST

Picture 1 [uqm-20151020ex1018716fag002.jpg]

 

3

 

 

--------------------------------------------------------------------------------

 

 

PARTIALLY REDACTED PURSUANT TO CONFIDENTIAL TREATMENT REQUEST



 

 

EXHIBIT B

 

 

 

 

 

PURCHASE TERMS AND CONDITIONS

 

 

Volume Commitments and Pricing

Volume Commitments (annual; during Term)

 

 

Annual Minimum Volumes

 

Year 1:    [***] units

 

Year 2:    [***] units

 

Year 3:[***] units

Year 4-10:   Minimum [***] units per year

 

 

 

 

 

Year 1 is the contractual year beginning upon execution of the Agreement and
Year 2 to Year 10 are the subsequent contractual years beginning at each
anniversary date of the execution of the Agreement.

 

Production of the first [***] systems will be completed at UQM’s facility in
Colorado.  Subsequent manufacturing will be done at UQM or UQM Partner facility
in China.  The breakdown of the first [***] systems is [***] HD 250 systems and
[***] PP 135 systems.

 

Pricing

Item

Quantity

Description

UM

Price

1

First [***]

UQM HD250 

Motor and Controller Assembly

ea.

$[***]

2

[***] - [***]

UQM HD250

Motor and Controller Assembly

ea.

$[***]

3

[***]

UQM PP135

Motor and Controller Assembly

ea.

$[***]

 

 

 

 

Included in these prices is warranty coverage for a period of five (5)  years. 

 

UQM’s total price includes motors, controllers, standard DC and signal cables
application hardware, software, testing and packaging.  Additional pricing may
be applied to non-stock requirements.



1

 

 

--------------------------------------------------------------------------------